        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 1 of 17



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS


 CEDRONE, LLC d/b/a SHAWSHEEN
 FIREARMS; JOHN A. DEMALIA, JR., d/b/a
 DEMALIA FIREARMS AND TRAINING; GUN
 OWNERS OF AMERICA, INC.; MICHAEL
 BAROSSO; DORIS V. STEWART; HARDWICK
 ROD AND GUN CLUB, INC.; TOOLS OF
 LIBERTY; MAGNUM ENTERPRISES, LLC d/b/a
 BEAR ARMS; BROPHY’S FINE FIREARMS,
 INC.; BACHANT ARMAMENTS
 CORPORATION; OUTERLIMITS, LLC d/b/a
 OUTERLIMITS PRO SHOP; OVERWATCH
 OUTPOST; J & J FIREARMS, LLC; ARMOUR                    CIVIL ACTION
 SPORTS, INC.,                                           NO. 1:20-cv-40041-DPW
                Plaintiffs,
                              v.
 CHARLES DUANE BAKER, in his capacity as
 GOVERNOR OF THE COMMONWEALTH OF
 MASSACHUSETTS; and MAURA T. HEALEY,
 in her capacity as ATTORNEY GENERAL OF
 THE COMMONWEALTH OF
 MASSACHUSETTS,

                Defendants.


                                             ANSWER

       Defendants Charles Duane Baker, in his capacity as Governor of the Commonwealth of

Massachusetts, and Maura T. Healey, in her capacity as Attorney General of the Commonwealth

of Massachusetts (hereinafter “Defendants”), answer the corresponding paragraphs of the

Plaintiffs’ Complaint as follows:

                                             PARTIES

       1.      The Defendants admit that Shawsheen Firearms & Gunsmithing is licensed to sell

firearms pursuant to G.L. c. 140, § 122, and has a principal place of business at 12 Hadley St.,

                                                 1
         Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 2 of 17



North Billerica, MA 01862. The Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph.

        2.      The Defendants admit that Demalia Firearms and Training is licensed to sell

firearms pursuant to G.L. c. 140, § 122, and has a principal place of business at 53 Gardner Rd.,

Hubbardston, MA 01452. The Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph.

        3.      The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

        4.      The Defendants deny that Michael Barosso is presently unable to purchase and

possess firearms. The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in this paragraph.

        5.      The Defendants deny that Doris V. Stewart is presently unable to purchase and

possess firearms. The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in this paragraph.

        6.      The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

        7.      The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

        8.      The Defendants admit that Magnum Enterprises LLC is licensed to sell firearms

pursuant to G.L. c. 140, § 122. The Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in this paragraph.

        9.      The Defendants admit that Brophy’s Fine Firearms, Inc. is licensed to sell

firearms pursuant to G.L. c. 140, § 122, and has a principal place of business at 121 Wood St.,



                                                   2
         Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 3 of 17



Middleboro, MA 02346. The Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph.

       10.     The Defendants admit that Bachant Armaments Corporation is licensed to sell

firearms pursuant to G.L. c. 140, § 122, and has a principal place of business at 142 Bedford St.,

Lakeville, MA 02347. The Defendants lack knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in this paragraph.

       11.     The Defendants admit that OuterLimits, LLC is licensed to sell firearms pursuant

to G.L. c. 140, § 122, and has a principal place of business at 148 Centre St., Holbrook, MA

02343. The Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in this paragraph.

       12.     The Defendants admit that Overwatch Outpost is licensed to sell firearms

pursuant to G.L. c. 140, § 122, and has a principal place of business at 97 Main St., Charlemont,

MA 01339. The Defendants lack knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in this paragraph.

       13.     The Defendants admit that J&J Arms, LLC is licensed to sell firearms pursuant to

G.L. c. 140, § 122, and has a principal place of business at 224 Bussey St., Dedham, MA 02026.

The Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph.

       14.     The Defendants admit that Armour Sports, Inc. is licensed to sell firearms

pursuant to G.L. c. 140, § 122, and has a principal place of business at 20 Taunton Green,

Taunton, MA 02780. The Defendants lack knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in this paragraph.

       15.     The Defendants admit the allegations in this paragraph.



                                                  3
        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 4 of 17



       16.     The Defendants admit the allegations in this paragraph.

                                JURISDICTION AND VENUE

       17.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions.

       18.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. Any facts on

which the legal opinions and conclusions purport to be based are denied.

       19.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions.

                                  FACTUAL BACKGROUND

       20.     With respect to the first sentence of this paragraph, the Defendants admit that the

Governor issued an order on March 23, 2020 that required all non-essential businesses to close

temporarily. The Defendants deny the remaining allegations in the first sentence of this

paragraph. Answering further, the Defendants deny that the Order of March 23 compelled non-

essential businesses to “close until further notice.” With respect to the second sentence of this

paragraph, the Defendants admit that the March 23 Order was “updated and extended.” The

Defendants deny the remaining allegations in the second sentence of this paragraph.

       21.     The Defendants admit that the businesses identified were ordered temporarily

closed on March 23, 2020. The Defendants deny that the businesses identified are currently

required to be closed.

       22.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph. To the extent a response is required, the Defendants

deny the allegations in this paragraph.



                                                 4
         Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 5 of 17



        23.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph. To the extent a response is required, the Defendants

deny the allegations in this paragraph.

        24.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph. To the extent a response is required, the Defendants

deny the allegations in this paragraph.

        25.     The Defendants deny the allegations in this paragraph as stated. Answering

further, the plaintiffs incorrectly allege the title of the memorandum described by omitting the

word “Advisory” from the title. The allegations of this paragraph are otherwise admitted.

        26.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe a document, which

speaks for itself. To the extent a response is required, the Defendants deny the allegations in this

paragraph insofar as they do not characterize the document referenced as an advisory

memorandum, but admit that the Advisory Memorandum listed firearms retailers and shooting

ranges as essential under the hearing of Law Enforcement, Public Safety, and Other First

Responders.

        27.     The Defendants deny the allegations in this paragraph.

        28.     The Defendants deny the allegations in this paragraph. Answering further, there

was never a time from March 23 until the filing of this lawsuit when it was lawful for licensed

firearms retailers to engage in the retail sale of firearms.

        29.     The Defendants deny the allegations in this paragraph.

        30.     The Defendants admit the allegations in this paragraph but reserve their right to

move to strike it as irrelevant.



                                                   5
           Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 6 of 17



       31.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph. To the extent a response is required, the Defendants

deny the allegations in this paragraph.

       32.     The Defendants admit that Demalia, Shawsheen, Bear Arms, Brophy’s, Bachant,

OuterLimits, Overwatch, J&J, and Armour hold state licenses issued pursuant to G.L. c. 140,

§ 122, which authorizes these plaintiffs to sell firearms. The Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegation that these plaintiffs hold

licenses to manufacture firearms or to offer basic handgun safety courses. The Defendants deny

that Tools of Liberty and Hardwick hold state licenses to “manufacturer and/or sell firearms

and/or basic handgun safety courses.” The Defendants lack knowledge or information sufficient

to form a belief as to the truth of the allegations that these plaintiffs hold a Federal Firearms

License.

       33.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       34.     To the extent this paragraph makes factual allegations, the Defendants lack

knowledge or information sufficient to form a belief as to the truth of those allegations. To the

extent this paragraph asserts legal opinions and conclusions, no response is required under Fed.

R. Civ. P. 8(b).

       35.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph. To the extent a response is required, the Defendants

deny the allegations in this paragraph.




                                                   6
        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 7 of 17



       36.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph. To the extent a response is required, the Defendants

deny the allegations in this paragraph.

       37.     The Defendants deny the allegations in this paragraph.

       38.     The Defendants deny the allegations in this paragraph.

       39.     The Defendants deny the allegations in this paragraph.

       40.     The Defendants deny the allegations in this paragraph.

       41.     The Defendants deny the allegations in this paragraph.

       42.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       43.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       44.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       45.     The Defendants deny the allegations in this paragraph.

       46.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph. The Defendants deny the allegations in this

paragraph to the extent they allege that a letter purported sent to the Governor constitutes “notice

of unlawful conduct.”




                                                 7
         Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 8 of 17



       47.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph. The Defendants deny the allegations in this

paragraph to the extent they allege that a letter purported sent to the Governor constitutes “notice

of unlawful conduct.”

       48.     The Defendants deny the allegations in this paragraph.

                        FACTS RELATED TO INJUNCTIVE RELIEF

       49.     The Defendants admit that Demalia, Shawsheen, Bear Arms, Brophy’s, Bachant,

OuterLimits, Overwatch, J&J, and Armour hold state licenses issued pursuant to G.L. c. 140,

§ 122. The Defendants deny that Tools of Liberty and Hardwick hold licenses issued pursuant to

G.L. c. 140, § 122, and lack knowledge or information sufficient to form a belief as to whether

Tools of Liberty or Hardwick holds any other license. The Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph.

       50.     The Defendants deny the allegations in this paragraph.

       51.     The Defendants deny the allegations in this paragraph.

       52.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       53.     The Defendants deny the allegations in this paragraph.

       54.      The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       55.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.




                                                  8
         Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 9 of 17



       56.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       57.     The Defendants deny the allegations in this paragraph.

       58.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       59.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       60.     The Defendants deny the allegations in this paragraph.

       61.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       62.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       63.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       64.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       65.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in the first sentence of this paragraph. The Defendants deny the

allegations in the second sentence of this paragraph.



                                                  9
        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 10 of 17



       66.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       67.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in the first sentence of this paragraph. The Defendants deny the

allegations in the second sentence of this paragraph.

                                             COUNT I

       68.     The Defendants restate and incorporate by reference their answers to Paragraphs 1

through 67 of Plaintiffs’ Complaint as if set forth fully herein.

       69.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       70.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       71.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       72.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.




                                                 10
        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 11 of 17



                                            COUNT II

       73.     The Defendants restate and incorporate by reference their answers to Paragraphs 1

through 72 of Plaintiffs’ Complaint as if set forth fully herein.

       74.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       75.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       76.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       77.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

                                            COUNT III

       78.     The Defendants restate and incorporate by reference their answers to Paragraphs 1

through 77 of Plaintiffs’ Complaint as if set forth fully herein.

       79.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions or purports to

characterize or describe the Second Amendment, which speaks for itself. To the extent a

response is required, the Defendants deny the allegations in this paragraph.




                                                 11
        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 12 of 17



       80.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

Supreme Court decision, which speaks for itself.

       81.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the Fourteenth

Amendment, which speaks for itself.

       82.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

Supreme Court decision, which speaks for itself.

       83.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

Supreme Court decision, which speaks for itself.

       84.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

Supreme Court decision, which speaks for itself.

       85.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       86.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

decision, which speaks for itself.




                                                12
        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 13 of 17



       87.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       88.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

decision, which speaks for itself.

       89.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

                                        COUNT IV [First]

       90.     The Defendants restate and incorporate by reference their answers to Paragraphs 1

through 89 of Plaintiffs’ Complaint as if set forth fully herein.

       91.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       92.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

decision, which speaks for itself.

       93.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

decision, which speaks for itself.




                                                 13
        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 14 of 17



       94.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

                                       COUNT IV [Second]

       95.     The Defendants restate and incorporate by reference their answers to Paragraphs 1

through 94 of Plaintiffs’ Complaint as if set forth fully herein.

       96.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

Supreme Court decision, which speaks for itself.

       97.     The first sentence of this paragraph contains no allegations of fact to which a

response is required under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and

conclusions. To the extent a response is required, the Defendants deny the allegations in the first

sentence of this paragraph. The second sentence of this paragraph contains no allegations of fact

to which a response is required under Fed. R. Civ. P. 8(b), but instead purports to characterize or

describe the referenced Supreme Court decision, which speaks for itself.

       98.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

decision, which speaks for itself.

       99.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

decision, which speaks for itself.




                                                 14
        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 15 of 17



       100.    This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       101.    This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       102.    This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       103.    This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.



                                     FURTHER DEFENSES

                                          Second Defense.

       This Court lacks subject matter jurisdiction over the claims alleged. Fed. R. Civ. P.

12(b)(1).

                                          Third Defense.

       The Commonwealth’s sovereign immunity and Eleventh Amendment immunity bar the

plaintiffs from seeking or obtaining relief against the Defendants and, in particular, bar relief that

involves the declaration or enforcement of state law against the defendant state official and bar

money damages from the Defendants for actions taken in their official capacities.




                                                 15
          Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 16 of 17



                                            Fourth Defense.

          To the extent the plaintiffs seek money damages for individual-capacity claims arising

out of the transactions and occurrences alleged, those claims and requests for relief are barred by

the doctrine of qualified immunity.

                                             Fifth Defense.

          The claims arising out of the subject matter of the transactions and occurrences alleged

are barred due to a lack of Article III standing.

                                             Sixth Defense

          Plaintiffs’ claims are moot and this Court therefore lacks jurisdiction over the subject

matter of this action.

                                           Seventh Defense.

          Plaintiffs have failed to state a claim upon which relief can be granted.

                                            Eighth Defense

          Plaintiffs’ claims are barred by the doctrine of unclean hands.

                                            Ninth Defense.

          Plaintiffs have no right under the law to equitable or declaratory relief.

                                         Additional Defenses.

          The Defendants reserve the right to raise any and all defenses that may become apparent

or available during the course of the proceedings in this case.


          WHEREFORE, the Defendants requests that this Court: (1) dismiss the Complaint with

prejudice and enter judgment for the Defendants; and (2) order such other relief as is just and

proper.




                                                    16
        Case 1:20-cv-40041-DPW Document 44 Filed 05/21/20 Page 17 of 17



                                               Respectfully submitted,

                                               MAURA HEALEY
                                               ATTORNEY GENERAL

                                               _/s/ Julia Kobick________________
                                               Julia Kobick (BBO No. 680194)
                                               Assistant Attorney General
                                               Gary Klein (BBO No. 560769)
                                               Special Assistant Attorney General
                                               One Ashburton Place
                                               Government Bureau
                                               Boston, Massachusetts 02108
                                               (617) 963-2559
                                                julia.kobick@mass.gov
                                                gary.klein@mass.gov
Dated: May 21, 2020

                                CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically
to registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on May 21, 2020.

                                                     /s/ Julia Kobick
                                                     Julia Kobick
                                                     Assistant Attorney General




                                                17
